DETAILED ACTION
	This office action is in response to applicant’s remarks filed on June 29, 2021 in application 16/445,785. 
	Claims 1-19 are presented for examination.  Claims 1-19 are amended. 
	IDS submitted on October 26, 2020 and June 19, 2019 were acknowledged. 
	35 USC 112f rejections are withdrawn based on amendments. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 24, 2021 and March 29, 2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Response to Arguments
Applicant's arguments filed on June 29, 2021 have been fully considered but they are not persuasive. 
Applicant stated that Izzo et al. does not teach the claimed limitation because Izzo disclosed different cores executing identical programs.   Examiner disagreed.   The claimed limitation recited “circuitry implementing a hardware processing module to initiate data handling transaction” does not exclude a single integrated circuit die comprising of multiple processor Izzo, para. 66, fig. 8).
Applicant further stated that Izzo the same input are provided, from sensors, to different cores are not series of processing instruction.   Examiner disagreed.   Izzo teach of a control program set which includes programs (46a and 46b) that can be compiled (Izzo, fig. 4).   It is well known in the art that a program contains a series of processing instructions.   Furthermore, Izzo dedicates a first core to execute a first version of the control program (Izzo, para. 14) and not the sensors inputs as argued by applicant. 
Applicant stated that the multi-cores does not teach the hardware verification module as claimed.   Examiner disagreed.   The different cores of Izzo is equated to the hardware processing modules and the controller or core C (Izzo, fig. 7, para. 65) of Izzo is equated to the hardware verification modules as claimed.   The controller and core C of Izzo includes I/O interfaces and compares the output data of two version (equate to applicant two instances) to detect failure (Izzo, para. 18).   Controller and core C is insertable into the integrated circuit die. 
For these reasons, the rejections are maintained.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 18 recites the limitation "the verification module" in line 9.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of examination, examiner assumed it to mean the hardware verification module.   Correction is advised. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izzo et al. (US 2018/0329397). 

In regard to claim 1, Izzo et al. teach a data processing apparatus comprising:
circuitry implementing a hardware processing module to initiate data handling transactions (different cores on the same microprocessor, para. 11), for transmission to a hardware data handling module via a transaction interface, in response to successive processing instructions (safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, para. 39, multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, para. 40); and 
a hardware verification module (saftely industrial controller, para. 14) insertable as a subsystem into a circuitry design of the circuitry and connectable to the transaction interface (industrial controller used multicore architecture where multiple processing cores are contained inexpensively on a single integrated circuit die with share features, para. 9, the comparison steps and the scanning output may be implemented by the core designated C, para. 65, fig. 7) and configured to detect test data, representing an ordered series of communications between the hardware processing module and the hardware data handling module via the transaction interface generated in response to a test series of the processing instructions (execution of programs 46a and 46b separately on different cores provides for the ability to diagnose some types of hardware failures, para. 67, fig. 9);
wherein the hardware verification module is configured to compare two or more instances of the test data generated in response to the same test series of the processing instructions to detect whether the two or more instances of the test data are identical (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, para. 67), and to signal, in case that the two or more instances of the test data are identical, a pass outcome for the circuitry (A=B, move to safe state, fig. 6, 112, 114, data matches, para. 62-63), in case that the two or more instances of the test data are not identical, a fail outcome for the circuitry (indicate failure when this comparison indicates a difference, para. 22, 41, fig. 6, 112, 116, an error is indicated, para. 61-64).

In regard to claim 2, Izzo et al. teach the apparatus according to claim 1, wherein the hardware processing module is configured to execute the test series of the processing instructions two or more successive times (execution of programs 46a and 46b separately on different cores provides for the ability to diagnose some types of hardware failures, pg. 67, fig. 9), and
the hardware verification module is configured to detect a respective instance of the test data corresponding to each time the test series of the processing instructions is executed (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67).

In regard to claim 3, Izzo et al. teach the apparatus according to claim 2, the hardware processing module comprises a set of two or more processors configured to initiate the data handling transactions which access a memory address space common to the set of two or more processors (multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, pg. 40).

In regard to claim 4, Izzo et al. teach the apparatus according to claim 3, in which the hardware processing module is configured to execute the test series of the processing instructions using a first subset of the set of two or more processors and then to execute the test series of processing instructions using a second, different, subset of the set of two or more processors (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67).

In regard to claim 5, Izzo et al. teach the apparatus according to claim 4, wherein the first and second subsets of the set of two or more processors have a common instruction set architecture (two fully redundant processor systems, fig. 9, 122, pg. 67.

In regard to claim 6, Izzo et al. teach the apparatus according to claim 4, wherein the first and second subsets of the set of two or more processors have different respective data handling throughputs and different respective power consumptions (under this system, different cores 32a and 32b may execute identical programs, pg. 67).   It is noted that different cores are executing, so no matter how similar they are, there would be a different in throughputs and power consumptions. 

In regard to claim 7, Izzo et al. teach the apparatus according to claim 2, wherein the hardware processing module is configured to execute a barrier instruction between initiation of each data handling transaction, for one instance of execution of the test series of processing instructions (steps of scanning and preparation of the input table values per process blocks, fig. 8, pg. 66).

In regard to claim 8, Izzo et al. teach the apparatus according to claim 1, wherein the hardware verification module is connectable to two or more different transaction interfaces and is configured to detect a respective instance of the test data corresponding to each transaction interface of the two or more different transaction interfaces (the comparison steps of process blocks 110, 112 and the scanning output of process block 112 may be implemented by the core designated C, pg. 65, fig. 7).

In regard to claim 9, Izzo et al. teach the apparatus according to claim 8, comprising a hardware interconnect module providing a data connection between the processing module and the hardware data handling module (cores may share a cache as well as cache control hardware and a memory controller, pg. 39).

program 46a may be assigned to a first core A, program 46b may be assigned to a second core B and the scanning and preparation of the input table values per process block might be executed by a third core C, pg. 65, fig. 7).

In regard to claim 11, Izzo et al. teach the apparatus according to claim 1, wherein each data handling transaction has an associated transaction identifier (input table and output table, pg. 42, each ) and the hardware verification module is configured to detect transaction identifiers as part of the test data (comparison of the process block indicating a discrepancy between the values from the safety controller for the industrial process 118, pg. 68, fig. 9, fig. 6).

In regard to claim 12, Izzo et al. teach the apparatus according to claim 1, wherein the hardware processing module is configured to execute processing instructions to control operation of the hardware verification module (the comparison steps of process blocks 110, 112 and the scanning output of process block 112 may be implemented by the core designated C, pg. 65, fig. 7).

In regard to claim 13, Izzo et al. teach the apparatus according to claim 12, wherein the hardware processing module is configured to generate the test series of the processing the steps of process block 102-114 are then repeated indefinitely during execution of the control process, pg. 63).

In regard to claim 14, Izzo et al. teach the apparatus according to claim 12, wherein the hardware processing module is configured to enable and disable the operation of the hardware verification module (move to safe state where the output values revert to predetermined safe output values, fig. 6, 112, 116, pg. 62-64).

In regard to claim 15, Izzo et al. teach an integrated circuit comprising circuitry to provide the data processing apparatus according to claim 1 (safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, pg. 39).
In regard to claim 16, Izzo et al. teach a non-transitory computer-readable storage medium, storing a computer program for controlling a host data processing apparatus to provide a simulation environment, the computer program comprising:
a hardware processing module implemented in circuitry to initiate data handling transactions (different cores on the same microprocessor, para. 11), for transmission to a data handling module via a transaction interface, in response to successive processing instructions (safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, pg. 39, multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, pg. 40); and 
safety industrial controller, para. 14) implemented in circuitry connectable to the transaction interface (industrial controller used multicore architecture where multiple processing cores are contained inexpensively on a single integrated circuit die with share features, para. 9, the comparison steps and the scanning output may be implemented by the core designated C, para. 65, fig. 7) and configured to detect test data, representing an ordered series of communications between the hardware processing module and the hardware data handling module via the transaction interface generated in response to a test series of the processing instructions (execution of programs 46a and 46b separately on different cores provides for the ability to diagnose some types of hardware failures, pg. 67, fig. 9); 
wherein the hardware verification module is configured to compare two or more instances of the test data generated in response to the same test series of the processing instructions, to detect whether the two or more instances of the test data are identical (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67) and to signal, in case that the two or more instances of the test data are identical, a pass outcome for the circuitry (A=B, move to safe state, fig. 6, 112, 114, data matches, para. 62-63), in case that the two or more instances of the test data are not identical, a fail outcome for the circuitry (indicate failure when this comparison indicates a difference, para. 22, 41, fig. 6, 112, 116, an error is indicated, para. 61-64).

In regard to claim 18, Izzo et al. teach a hardware verification module insertable as a subsystem into a circuitry design of the circuitry for use in a data processing apparatus comprising the circuitry implementing a hardware processing module to initiate data handling transactions (different cores on the same microprocessor, para. 11), for transmission to a data safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, pg. 39, multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, pg. 40);
wherein the hardware verification module is connectable to the transaction interface (industrial controller used multicore architecture where multiple processing cores are contained inexpensively on a single integrated circuit die with share features, para. 9, the comparison steps and the scanning output may be implemented by the core designated C, para. 65, fig. 7) and configured to detect test data, representing an ordered series of communications via the transaction interface generated in response to a test series of the processing instructions (execution of programs 46a and 46b separately on different cores provides for the ability to diagnose some types of hardware failures, pg. 67, fig. 9);\
wherein the verification module is configured to compare two or more instances of the test data generated in response to the same test series of processing instructions, to detect whether the two or more instances of the test data are identical (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67) and to signal, in case that the two or more instances of the test data are identical, a pass outcome for the circuitry (A=B, move to safe state, fig. 6, 112, 114, data matches, para. 62-63), in case that the two or more instances of the test data are not identical, a fail outcome for the circuitry (indicate failure when this comparison indicates a difference, para. 22, 41, fig. 6, 112, 116, an error is indicated, para. 61-64).


providing a hardware processing module implementable or implemented into a circuitry to initiate data handling transactions, for transmission to a hardware data handling module via a transaction interface, in response to successive processing instructions (safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, pg. 39, multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, pg. 40);
using a hardware verification module insertable as a subsystem into a circuitry design of the circuitry for:
detecting test data, representing an ordered series of communications between the hardware processing module and the hardware data handling module via the transaction interface generated in response to a test series of the processing instructions (execution of programs 46a and 46b separately on different cores provides for the ability to diagnose some types of hardware failures, pg. 67, fig. 9);
comparing two or more instances of the test data generated in response to the same test series of the processing instructions (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67);
 detecting whether the two or more instances of the test data are identical (comparison of the process block indicating a discrepancy between the values from the safety controller for the industrial process 118, pg. 68, fig. 9, fig. 6); and 
signalling, in case that the two or more instances of the test data are identical, a pass outcome for the circuitry (A=B, move to safe state, fig. 6, 112, 114, data matches, para. 62-63), in case that the two or more instances of the test data are not identical, a fail indicate failure when this comparison indicates a difference, para. 22, 41, fig. 6, 112, 116, an error is indicated, para. 61-64).

***********************************************
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izzo et al. (US 2018/0329397) in further in view of Higashi (US 2004/0210798). 




an integrated circuit providing circuitry to implement a hardware processing module to initiate data handling transactions, for transmission to a data handling module via a hardware transaction interface, in response to successive processing instructions, and a hardware verification module insertable as a subsystem into a circuitry design of the circuitry and connectable to the hardware transaction interface and configured to detect hardware test data, representing an ordered series of communications between the hardware processing module and hardware data handling module via the hardware transaction interface generated in response to a test series of processing instructions (safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, pg. 39, multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, pg. 40); and 
wherein one or both of the hardware verification module and the emulated verification module are configured to compare two or more instances of the test data generated in response to the same test series of the processing instructions, at least one instance of the two or more instances being hardware test data, to detect whether the two or more instances of the test data are identical (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67) and to signal, in case that the two or more instances of the test data are identical, a pass outcome for the circuitry (A=B, move to safe state, fig. 6, 112, 114, data matches, para. 62-63), in case that the two or more instances of the test data are not identical, a fail outcome for the circuitry (indicate failure when this comparison indicates a difference, para. 22, 41, fig. 6, 112, 116, an error is indicated, para. 61-64).

Higashi teaches of a test emulator implementing a test module emulation section acquires the output signal output as a result of the DUT simulating section being operated in simulation based on test signal, and compares the result with the expected value defined based on the test program and the test data (fig. 2, para. 54). 
It would have been obvious to modify the system of Izzo et al. by adding Higashi test emulator.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in providing a test emulator for emulating a testing an apparatus (abstract). 

***********************************************


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Bailey et al. (US 6,438,722) testing circuit
Coehlo et al. (US 6,223,272) software simulator and hardware emulator
Eckert et al. (US 2019/0163596) compare simulation results
Fukushima (US 6,487,700) debug and simulation with tester emulation section
Hatley (US 2013/0044604) insertable test module
Higashi et al. (US 2002/0193980) tester apparatus

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov